     3:18-cv-00505-MBS         Date Filed 08/25/20      Entry Number 127        Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                            DISTRICT OF SOUTH CAROLINA
                                 COLUMBIA DIVISION

In re: SCANA Corporation Public                 )   CA 3:18-505-MBS
Shareholder Litigation                          )
                                                )
                                                )   RULE 26(f) REPORT
                                                )
                                                )
                                                )
                                                )
                                                )


       The parties, having consulted pursuant to Rule 26(f), Fed. R. Civ. P., hereby report as
follows (check one below):

       _______        We agree that the schedule set forth in the Conference and Scheduling
                      Order filed July 22, 2020 is appropriate for this case. The parties’
                      proposed discovery plan as required by Fed. R. Civ. P. Rule 26(f) and
                      the information required by Local Civil Rule 26.03 will be separately
                      filed by the parties.

       ___X____       We agree that the schedule set forth in the Conference and Scheduling
                      Order filed July 22, 2020 requires modification as set forth in the
                      attached proposed Consent Amended Scheduling Order (use format of the
                      Court’s standard scheduling order attached hereto). The parties’
                      proposed discovery plan as required by Fed. R. Civ. P. Rule 26(f) and
                      the information required by Local Civil Rule 26.03 will be separately
                      filed by the parties.

       _______        We are unable, after consultation, to agree on a schedule for this case.
                      We, therefore, request a scheduling conference with the Court. The
                      parties’ proposed discovery plan as required by 26(f) Fed. R. Civ. P.,
                      with disagreements noted, and the information required by Local
                      Civil Rule 26.03 will be separately filed by the parties.


                              (SIGNATURE PAGE ATTACHED)
3:18-cv-00505-MBS   Date Filed 08/25/20    Entry Number 127   Page 2 of 4




                                     s/ Daniel J. Ballou
                            MORTON & GETTYS
                            DANIEL J. BALLOU (SC Federal Bar No. 6125)
                            Fountain Park Place
                            331 E Main Street, Suite 300
                            Rock Hill, SC 29731
                            Telephone: 803/366-3388
                            803/366-4044 (fax)
                            dan.ballou@mortongettys.com
                            ROBBINS GELLER RUDMAN
                              & DOWD LLP
                            DAVID T. WISSBROECKER
                            ESTHER LEE BYLSMA
                            655 West Broadway, Suite 1900
                            San Diego, CA 92101-8498
                            Telephone: 619/231-1058
                            619/231-7423 (fax)
                            dwissbroecker@rgrdlaw.com
                            elee@rgrdlaw.com
                            BRAGAR EAGEL & SQUIRE, P.C.
                            LAWRENCE P. EAGEL
                            MELISSA A. FORTUNATO
                            W. SCOTT HOLLEMAN
                            885 Third Avenue, Suite 3040
                            New York, NY 10022
                            Telephone: 212/308-5858
                            212/486-0462 (fax)
                            eagel@bespc.com
                            fortunato@bespc.com
                            holleman@bespc.com
                            STURMAN LLC
                            DEBORAH STURMAN
                            600 Third Avenue, Suite 2101
                            New York, NY 10016
                            212/367-7017
                            sturman@sturman.ch
                            CHAPPELL SMITH & ARDEN, P.A.
                            MARK D. CHAPPELL
                            GRAHAM L. NEWMAN
                            2801 Devine Street, Suite 300
                            Columbia, SC 29205
                            Telephone: 803/929-3600
                            803/929-3604
                            mchappell@csa-law.com
                            gneman@csa-law.com
                            Attorneys for Lead Plaintiffs
    3:18-cv-00505-MBS        Date Filed 08/25/20   Entry Number 127         Page 3 of 4




       s/ William A. Coates                  s/ William W. Wilkins
William A. Coates                     Andrew A. Mathias
Roe Cassidy Coates & Price P.A.       William W. Wilkins
1052 North Church Street              Nexsen Pruet, LLC
Post Office Box 10529                 55 E. Camperdown Way
Greenville, South Carolina 29603      Suite 400
Tel: 864-349-2600                     P.O. Box 10648
Fax: 864-349-0303                     Greenville, South Carolina 29603-0648
wac@roecassidy.com                    Tel: 864-370-2211
                                      Fax: 864.282.1177
John A. Jordak, Jr. (pro hac vice)    amathias@nexsenpruet.com
Meredith J. Kingsley (pro hac vice)   bwilkins@nexsenpruet.com
Alston & Bird
1201 West Peachtree Street            IS Leevy Johnson
Atlanta, Georgia 30309                George Craig Johnson
Tel: 404-881-7000                     Johnson Toal and Battiste
Fax: 404-881-7777                     P.O. Box 1431
john.jordak@alston.com                Columbia, South Carolina 29202
meredith.kingsley@alston.com          Tel: 803-252-9700
                                      Fax: 803-252-9102
Counsel for Defendant Jimmy           islj@jtbpa.com
Addison                               george@jtbpa.com

                                      Brian E. Pumphrey (pro hac vice)
                                      Brian D. Schmalzbach (pro hac vice)
                                      Garrett H. Hooe (pro hac vice)
                                      McGuireWoods LLP
                                      Gateway Plaza
                                      800 East Canal Street
                                      Richmond, Virginia 23219
                                      Tel: 804-775-7745
                                      Fax: 804-698-2018
                                      bpumphrey@mcguirewoods.com
                                      bschmalzbach@mcguirewoods.com
                                      ghooe@mcguirewoods.com

                                      C. Scott Greene (pro hac vice)
                                      Michael P. Carey (pro hac vice)
                                      John Bielema (pro hac vice)
                                      Bryan Cave Leighton Paisner LLP
                                      1201 W Peachtree Street NW
                                      14th Floor
                                      Atlanta, GA 30309
                                      Tel: 404-572-6600
                                      Fax: 404-572-6999
                                      scott.greene@bclplaw.com
                                      michael.carey@bclplaw.com

                                      Barbara A. Smith (pro hac vice)
   3:18-cv-00505-MBS     Date Filed 08/25/20   Entry Number 127      Page 4 of 4




                                  Bryan Cave Leighton Paisner LLP
                                  211 N Broadway
                                  Suite 3600
                                  St Louis, MO 63102
                                  Tel: 314-259-2367
                                  Fax: 314-259-2020
                                  barbara.smith@bclplaw.com

                                  Counsel for Defendants Gregory E. Aliff, James A.
                                  Bennett, John F.A.V. Cecil, Sharon A. Decker, D.
                                  Maybank Hagood, Lynne M. Miller, James W.
                                  Roquemore, Maceo K. Sloan and Alfredo Trujillo


DATED: August 25, 2020
